Citation Nr: 0634747	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee tricompartmental arthritis.

2.  Entitlement to special monthly compensation, based upon 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had avctive service from January 1951 to June 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

On his substantive appeal (VA Form 9), the veteran requested 
a videoconference hearing before a Veterans Law Judge.  In a 
July 2006 letter, the veteran was scheduled for a hearing in 
August 2006.  However, he failed to appear, did not cancel 
the hearing prior to that date, and did not offer an 
explanation for his absence.  Therefore, the Board finds that 
all due process has been met with respect to the veteran's 
hearing request.

The issue of entitlement to special monthly compensation 
based on aid and attendance/housebound is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran's left knee tricompartmental arthritis 
results in no more disability than flexion limited to 120 
degrees and extension limited to 0 degrees, with some 
evidence of pain, weakness, and lack of endurance on 
repetitive use.

2.  The medical evidence raises a reasonable doubt that the 
left knee disability manifests subjective complaints of 
giving way and instability, but no objective findings of 
laxity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for left knee tricompartmental arthritis are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an assignment of a separate rating of 10 percent 
for slight recurrent subluxation or lateral instability of 
the left knee, from March 29, 2005, are met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2002 and March 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
We therefore believe that appropriate notice has been given 
in this case.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  As the Federal Circuit Court has stated, it 
is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In the March 2005 
letter, the veteran was informed of the evidence needed to 
establish an increased rating.  In addition, given the 
extensive communication between the RO and the veteran, the 
thorough and knowledgable representation afforded the 
veteran, and no indication of any missing medical records, 
the Board finds that we may proceed with this case without 
any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Increased Rating - Left Knee

The veteran seeks an initial evaluation in excess of 10 
percent for his left knee disability.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability is currently evaluated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003.  Under that code, degenerative arthritis, established 
by X-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of motion 
is noncompensable, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  In the 
absence of limitation of motion, a 20 percent evaluation is 
assigned with X-ray evidence of involvement of two or more


major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
evaluation is assigned with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  Flexion of the leg is rated 10 percent 
when limited to 45 degrees and 20 percent when limited to 30 
degrees.  See DC 5260.  Extension of the leg is rated 10 
percent when limited to 10 degrees and 20 percent when 
limited to 15 degrees.  See DC 5261.  Normal range of motion 
of the knee is flexion to 140 degrees and extension to 0 
degrees.  38 C.F.R. § 4.71a, Plate II.

A September 2001 VA examination report shows the veteran's 
left leg flexion was to 145 degrees, and his extension was to 
0 degrees.

VA examination in September 2002 shows left knee flexion to 
140 degrees and extension to 0 degrees.

A September 2004 VA outpatient treatment record shows the 
veteran had painful flexion of the left knee.

VA examination in March 2005 shows left knee flexion to 120 
degrees, where pain first occurred, and extension to 0 
degrees.  Range of motion was additionally limited by pain, 
lack of endurance, and weakness after repetitive use.

Based upon the above criteria, the Board does not find that 
an increase to a 20 percent rating is warranted for the 
veteran's left knee disability.  Specifically, nearly all of 
the medical evidence of record shows the veteran manifested 
normal range of motion of the left knee.  The most recent 
record showed slightly reduced flexion.  However, it does not 
show that flexion was ever limited to 30 degrees, such that 
it would warrant a 20 percent evaluation.  In addition, no 
limitation of extension has ever been shown.


The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Here, however, any additional limitation shown to be present, 
as referenced in the March 2005 VA examination report, would 
still not result in an increase to a 20 percent disability 
rating since, on examination, the veteran's range of motion 
is nearly normal.  Therefore, an increased rating is not 
warranted for limited range of motion of the left knee.

Under DC 5003, a 20 percent disability evaluation is not 
warranted because the arthritis, established by X-ray 
findings, does not involve two or more major joints or minor 
joint groups, since only the veteran's left knee is involved.  
Therefore, an increased evaluation is not warranted under 
this code.

In an effort to afford the veteran the highest possible 
disability evaluation, the Board will consider his left knee 
disability under all other potentially applicable diagnostic 
criteria.  Under Diagnostic Code 5257, recurrent subluxation 
or lateral instability of the knee is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court.)

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.

Beginning during his March 2005 VA examination, the veteran 
reported that his left knee would go out, and he would fall.  
He indicated these symptoms occurred constantly.  The drawer 
test and McMurray's test of the left knee were within normal 
limits.

A June 2005 VA outpatient record shows the veteran requested 
information concerning a knee brace for his left leg.  He 
complained of breakaway weakness and falling at home.

Based upon both the clinical records and the veteran's 
personal description of his knee symptomatology, and with 
consideration of the doctrine of reasonable doubt, the Board 
finds that a separate 10 percent rating is for application 
for slight recurrent subluxation or lateral instability of 
the veteran's left knee from March 29, 2005, the date of the 
veteran's VA examination.  A higher disability rating under 
this criterion is not applicable because, while the veteran 
has reported experiencing giving way of his knee and said it 
occurred constantly, there was no objective evidence of 
laxity found on examination.  March 29, 2005, is determined 
to be the date of onset for the purpose of this disability 
rating because, in previous medical records, the September 
2001 and September 2002 VA examination reports and a 
September 2004 VA outpatient record, the veteran did not 
complain of, nor was he diagnosed with any instability or 
laxity of his left knee.


With regard to any additional rating criteria, no other 
diagnostic codes relate to any left knee disabilities 
experienced by the veteran.  See 38 C.F.R. § 4.71a, DCs 5256, 
5258, 5259, 5262, 5263 (2006).  Therefore, they are not for 
application.

In summary, the Board concludes that an increase beyond 10 
percent is not warranted for the left knee disability, as 
manifested by tricompartmental arthritis with noncompensable 
limitation of motion.  However, we conclude, accepting the 
credibility of the veteran's complaints, and with application 
of the doctrine of reasonable doubt, that a separate rating 
of 10 percent is warranted for slight recurrent subluxation 
or lateral instability of the left knee.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected left knee 
tricompartmental arthritis, as the Court indicated can be 
done in this type of case.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, in July 2002, has his left knee tricompartmental 
arthritis been more disabling than as currently rated under 
this decision.  Moreover, as to the separate rating being 
assigned herein for that knee, the veteran is, in effect, 
benefiting from a staged rating in that regard. 


ORDER

An initial evaluation in excess of 10 percent for left knee 
tricompartmental arthritis is denied.

A separate 10 percent evaluation for the service-connected 
left knee disability, due to slight recurrent subluxation or 
lateral instability with giving way, is granted from March 
29, 2005, subject to the regulations applicable to the 
payment of VA monetary awards.




REMAND

In a November 2005 rating decision, the RO denied entitlement 
to special monthly compensation based upon need for regular 
aid and attendance or on account of being housebound.  In 
July 2006, the veteran submitted a timely notice of 
disagreement with regard to this issue.  The Court has held 
that the filing of a notice of disagreement initiates the 
appeal process, and that the failure of the RO to issue a 
statement of the case is a procedural defect requiring a 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Thus, the Board finds that this issue must be remanded so 
that the RO can issue a statement of the case and the veteran 
can be afforded the opportunity to perfect a timely 
substantive appeal (VA Form 9) as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case addressing the veteran's claim of 
entitlement to special monthly 
compensation based upon need for regular 
aid and attendance or on account of being 
housebound.  The veteran and his 
representative should be provided the 
opportunity to perfect a timely VA Form 9 
with respect to that issue.  The RO is 
free to undertake any additional 
development deemed necessary with respect 
to that issue.  

2.  If, and only if, the veteran perfects 
his appeal as to this issue, the RO should 
return the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


